Citation Nr: 1542867	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  11-32 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a back disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a neck disability.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1978 to September 1982.

This appeal comes before the Board of Veterans' Appeals (Board) from July 2010 (back and neck) and January 2011 (hearing loss) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that, regardless of the determinations reached by the RO in July 2010 with respect to whether new and material evidence has been received to reopen the claim for service connection for back and neck disabilities, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the previously denied claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In a December 2011 substantive appeal, the Veteran requested a hearing before       a Veterans Law Judge.  In April 2015 the Veteran was scheduled for a video conference hearing, but failed to appear.  Neither he nor his representative have requested that the hearing be rescheduled, nor have they submitted good cause for the Veteran's absence.  Therefore, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2015).  

The issue of entitlement to service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2007 rating decision, the RO denied the Veteran's claims for service connection for a back disability and neck disability; the Veteran did not appeal or submit new and material evidence during the appeal period.

2.  The evidence added to the record since the April 2007 denial, when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claims or raise a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a back disability or a   neck disability.


CONCLUSIONS OF LAW

1.  The April 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.302 (2015).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a neck disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in May 2010.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  As new and material evidence has not been submitted to reopen the claims for service connection, VA examinations or opinions are not required.  38 C.F.R. 
§ 3.159(c)(4)(iii) (2015).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance   of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's initial claims for service connection for a back disability and neck disability were denied in a December 2004 rating decision and a November 2005 Statement of the Case (SOC); the Veteran did not file a substantive appeal and the December 2004 decision is considered final.  Thereafter, the Veteran's claim for service connection for these conditions was again denied in an April 2007 rating decision because the Veteran did not submit new and material evidence to reopen the claim.  The Veteran did not appeal the 2007 rating decision, nor did he submit relevant evidence within one year of that decision, therefore the decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110   (2010).  

New and material evidence can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last final rating decision    to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the April 2007 rating decision included service treatment records, VA treatment records, and the Veteran's lay statements.  The Board also notes that in the November 2005 SOC noted above, the RO acknowledged that VA treatment records from November and December 2004 showed some arthritis of the cervical and lumbar spine.  Despite evidence of a current disability, service connection was denied in the April 2007 rating decision because there was no evidence that the Veteran had a disability of the back or neck in service.  

Upon review of the record, the Board finds that new and material evidence has     not been received to reopen the claims for service connection for a back or neck disability.

The evidence received since the prior final denial includes updated VA treatment records, additional lay statements from the Veteran, private treatment records, and Social Security Administration (SSA) records.  The newly submitted medical evidence and SSA records do not indicate that the Veteran was diagnosed with arthritis of the lumbar and cervical spine in service, that he had any other spine condition or injury in service, or that the current condition is related to service.  While the new evidence does indicate the presence of arthritis of the spine, there was evidence of such condition at the time of the April 2007 and December 2004 denials of service connection.  Regarding the Veteran's newly submitted lay statements, he has presented no new argument for service connection and has simply continued to allege that he has back and neck disabilities related to a reported automobile accident in service.  Thus, the newly submitted evidence is essentially cumulative of previously considered evidence.

Ultimately, the Veteran has provided no new evidence showing that his back or neck disabilities manifest during service or are otherwise related to service.  In fact, the Veteran reported while receiving VA treatment that his back pain initially began in 1990's following a motor vehicle accident.  In short, as the evidence submitted since the prior final denial does not relate to the bases of that denial, the requirements of 38 C.F.R. § 3.156(a) have not been met, and the previously denied claims for service connection for a back disability and a neck disability are not reopened.  Thus, the appeal as to those issues is denied.

As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claims for service connection for a back disability and a neck disability, the benefit-of-the-doubt doctrine is not applicable as to those claims.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received, the claim for service connection for a back disability is not reopened and the appeal is denied. 

As new and material evidence has not been received, the claim for service connection for a neck disability is not reopened and the appeal is denied. 


REMAND

Regarding the Veteran's claim for service connection for bilateral hearing loss, he reports being exposed to excessive noise in the military.  VA treatment records reflect that the Veteran is currently diagnosed with bilateral hearing loss for VA purposes.  38 C.F.R. 3.385.  Accordingly, the AOJ scheduled him for VA contract (QTC) audiology examination in November 2010; the Veteran failed to appear for the examination.  However, the Board notes that the notice for the examination was sent to an address in Decatur, Georgia, and that shortly thereafter in January 2011 the Veteran's then representative submitted a notice of change of address noting a new address in Culloden, Georgia.  The Board also notes that the file contains returned mail around this time and that the Veteran has routinely been noted to be homeless.  Thus, resolving all doubt in the Veteran's favor, the Board finds that a new VA examination should be scheduled and an opinion obtained regarding the Veteran's bilateral hearing loss claim.  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).


Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims folder any relevant VA treatment records dated since April 2015.

2. Schedule the Veteran for a VA audiological examination to address the claim for service connection for hearing loss.  The claims file must      be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any current hearing loss disability arose in service or is causally related to service, to include the Veteran's reported noise exposure therein.  A rationale for the opinion expressed should be provided. 

3. After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


